UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December 31, 2015 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-1581552 ENERGY 11, L.P. (Exact name of Registrant as specified in its charter) Delaware 46-3070515 (State or other jurisdiction of incorporation) (I.R.S. Employer Identification Number) rd Street, Suite 220 Fort Worth, Texas (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(817) 882-9192 Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YesoNo þ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesþNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNo o Index Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). YesoNo þ There is no established public market for the registrant’s outstanding limited partnership interests. The registrant is continuing to conduct the ongoing initial public offering of its limited partnership interests (the “public offering”) pursuant to its registration statement on Form S-1 (File No. 333-197476) at a per unit price of up to $20.The aggregate market value of the registrant’s limited partnership interests held by non-affiliates of the registrant as of June 30, 2015, was $0. As of March 28, 2016, the Partnership had 5,586,294 Common Units outstanding. Index ENERGY 11, L.P. FORM 10-K Index Page Part I Item 1. Business 4 Item 1A. Risk Factors 19 Item 1B. Unresolved Staff Comments 41 Item 2. Properties 41 Item 3. Legal Proceedings 41 Item 4. Mine Safety Disclosures 41 Part II Item 5. Market for Registrant’s Common Equity, Related Shareholder Matters and Issuer Purchases of Equity Securities 42 Item 6. Selected Financial Data 43 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 43 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 50 Item 8. Financial Statements and Supplementary Data 51 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 69 Item 9A. Controls and Procedures 69 Item 9B. Other Information 69 Part III Item 10. Directors, Executive Officers and Corporate Governance 70 Item 11. Executive Compensation 72 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Shareholder Matters 73 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accounting Fees and Services 75 Part IV Item 15. Exhibits, Financial Statement Schedules 76 Signatures Index FORWARD LOOKING STATEMENTS Certain statements within this report may constitute forward-looking statements. Forward-looking statements are those that do not relate solely to historical fact. They include, but are not limited to, any statement that may predict, forecast, indicate or imply future results, performance, achievements or events. You can identify these statements by the use of words such as “may,” “will,” “could,” “anticipate,” “believe,” “estimate,” “expect,” “intend,” “predict,” “continue,” “further,” “seek,” “plan” or “project” and variations of these words or comparable words or phrases of similar meaning. These forward-looking statements include such things as: • investment objectives and our ability to make investments in a timely manner on acceptable terms; • references to future success in the Partnership’s property acquisition, drilling and marketing activities; • our use of proceeds of the public offering and our business strategy; • estimated future capital expenditures; • sales of the Partnership’s properties and other liquidity events; • competitive strengths and goals; and • other similar matters. These forward-looking statements reflect our current beliefs and expectations with respect to future events and are based on assumptions and are subject to risks and uncertainties and other factors outside our control that may cause actual results to differ materially from those projected. Such factors include, but are not limited to, those described under “Risk Factors” and the following: • that our strategy of acquiring oil and gas properties on attractive terms and developing those properties may not be successful or, even if we successfully acquire properties, that our operations on such properties may not be successful; • general economic, market, or business conditions; • changes in laws or regulations; • the risk that the wells in which we acquire an interest are productive, but do not produce enough revenue to return the investment made; • the risk that the wells we drill do not find hydrocarbons in commercial quantities or, even if commercial quantities are encountered, that actual production is lower than expected on the productive life of wells is shorter than expected; • current credit market conditions and our ability to obtain long-term financing for our property acquisitions and drilling activities in a timely manner and on terms that are consistent with what we project when we invest in a property; • uncertainties concerning the price of oil and natural gas, which may decrease and remain low for prolonged periods; and • the risk that any hedging policy we employ to reduce the effects of changes in the prices of our production will not be effective. Although we believe the expectations reflected in such forward-looking statements are based upon reasonable assumptions, we cannot assure investors that our expectations will be attained or that any deviations will not be material. Investors are cautioned that forward-looking statements speak only as of the date they are made and that, except as required by law, we undertake no obligation to update these forward-looking statements to reflect any future events or circumstances. All subsequent written or oral forward-looking statements attributable to the Partnership or to individuals acting on its behalf are expressly qualified in their entirety by this section. Item 1.Business Energy 11, L.P. (the “Partnership,” “we” or “us”) was formed as a Delaware limited partnership in June 2013.The initial capitalization of the Partnership of $1,000 occurred on July 9, 2013.In the public offering, we are offering common units of limited partners’ interests (the “common units”) on a “best efforts” basis with the intention of raising up to $2,000,000,000 of capital, consisting of 100,263,158 common units. The registration statement with respect to the public offering was declared effective by the Securities and Exchange Commission (“SEC”) on January 22, 2015.As of August 19, 2015, we completed the sale of the minimum offering of 1,315,790 common units.The subscribers were admitted as limited partners of the Partnership at the initial closing. As of March 28, 2016, we had 5,586,294 common units outstanding. As of December 31, 2015, we own an approximate 11% working interest in approximately 215 existing producing wells and approximately 262 future development locations in the Sanish field located in Mountrail County, North Dakota (the “Sanish Field Assets”).The purchase closed on December 18, 2015.For this reason, our 2015 operating results reflect only the 14-day period during 2015 that we owned these properties.See “2015 Acquisition” below. 4 Index Business Objective Our primary investment objectives are to (i) acquire producing and non-producing oil and gas properties with development potential, and to enhance the value of the properties through drilling and other development activities, (ii) make distributions to the holders of the common units, (iii) engage in a liquidity transaction after five – seven years, in which all properties are sold and the sales proceeds are distributed to the partners, merge with another entity, or list the common units on a national securities exchange, and (iv) permit holders of common units to invest in oil and gas properties in a tax efficient basis. The proceeds from the sale of the common units primarily will be used to acquire producing and non-producing oil and natural gas properties onshore in the United States, and to develop those properties. We were formed to acquire and develop oil and gas properties located onshore in the United States.We will manage and further develop our existing interests and as capital is available will look for additional interests in oil and gas properties. Management Agreement At the initial closing of the sale of common units on August 19, 2015, the Partnership entered into a management services agreement (the “Management Agreement”) with E11 Management LLC (the “Manager”) to provide management and operating services regarding substantially all aspects of the Partnership.The Manager is an indirect, wholly-owned subsidiary of American Energy Partners, L.P.The Manager is not an affiliate of the Partnership or the General Partner. Under the Management Agreement, the Manager will provide management and other services to the Partnership including the following: · Identifying producing and non-producing properties that the Partnership may consider acquiring, and assisting in evaluation, contracting for and acquiring these properties and managing the development of these properties; · Operating, or causing one of its affiliates to operate, on the Partnership’s behalf, any properties in which the Partnership interest in the property is sufficient to appoint the operator; · Overseeing the operations on properties the Partnership acquires that are operated by persons other than the Manager, including recommending whether the Partnership should participate in the development of such properties by the operators of the properties; and · Assisting in establishing cash management and risk management programs. The Management Agreement provides that the Partnership will direct the services provided to it under the Management Agreement, and that the Manager will determine the means or method by which those directions are carried out.The Management Agreement provides that the Manager will conduct the day-to-day operations of the Partnership’s business as provided in budgets that the Manager will prepare and the Partnership will have the right to approve.The Management Agreement also contains a list of activities in which the Manager will not engage without the Partnership’s prior approval. The Manager will be reimbursed for certain costs directly related to the Partnership and will be paid a monthly general and administrative expense compensation amount (“Monthly G&A Expense Amount”) at an annual rate that will be 1.75% of the net proceeds from the sale of common units, less commissions, marketing fee and offering and organization expense, plus the amount of outstanding indebtedness, which is referred to as the reimbursement base, for the first six months following the initial closing.Thereafter, the Monthly G&A Expense Amount will be at an annual rate of 3.5% of the reimbursement base and will reduce to an annual rate of 2% of the reimbursement base over time.In addition, pursuant to the Partnership Agreement, concurrently with the initial closing of the sale of common units, 100,000 class B units were issued to an affiliate of the Manager. Subject to certain exceptions, the Management agreement will remain in effect as long as the Partnership holds any assets. To date the Partnership has only non-operated assets which may impact the amount and type of duties needed from the manager. The Management Agreement is terminable by us if: (i) we sell all or substantially all of our assets; (ii) there is a change in control and the Manager is no longer controlled by Mr. McClendon or his immediate family; (iii) Mr. McClendon, the Manager’s key employee, ceases to be employed by the Manager and we do not approve of a proposed replacement of such key employee; (iv) the Manager becomes subject to bankruptcy proceedings; (v) the Manager materially breaches its obligations under the Management Agreement and does not cure the breach within 60 days of its receipt of notice of the breach; or (vi) the Manager or its affiliates defraud us or steal or misappropriate any of our assets and such circumstances have not been cured as provided in the Management Agreement. We may also terminate the Management Agreement if the Manager fails to recommend to us one or more acquisitions of producing or non-producing oil and gas properties that meet our acquisition parameters and are reasonably capable of consummation at any time that we have an aggregate of at least $100 million consisting of capital contributions received by us and which have not been spent by us,and all available borrowings under our credit facility, in each case, that have not been reserved by us for any acquisitions, development operations or other expenses, which we refer to as Unallocated Funds, for a period of 60 consecutive days. 5 Index For the year ended December 31, 2015, the Partnership incurred fees of approximately $253,000 and estimated reimbursable costs of approximately $200,000 under the management agreement. On March 2, 2016, Aubrey McClendon, who controlled the Manager, was killed in a car accident. We do not believe this will cause any interruption in our existing operations, since all of the Partnership’s assets are operated by Whiting Petroleum Corporation, an independent third party (“Whiting”). 2015 Acquisition On September 15, 2015, we entered into an Interest Purchase Agreement by and among Kaiser-Whiting, LLC and the owners of all the limited liability company interests therein (the “Sellers”), for the purchase of the Sanish Field Assets. We completed the purchase transaction on December 18, 2015. Prior to this acquisition, we owned no oil or natural gas assets. The Sanish Field Assets currently constitute all of our oil and gas properties. The Sanish field is part of the Greater Williston Basin where industry activity is focused on development of the prolific Bakken Shale formation.Whiting, a publicly traded oil and gas company, operates the assets on behalf of the Partnership and other working interest owners. The Bakken Shale and its close geologic cousin, the Three Forks Shale, are found in the Williston Basin, centered in North Dakota.The Bakken Shale in the Williston Basin is one of the largest oil fields in the U.S., covering an area of approximately 17,500 square miles. While oil has been produced in North Dakota from the Williston Basin since the 1950s, it is only since 2007 through the application of horizontal drilling and hydraulic fracturing technologies that the Bakken has seen an increase in production activities. Under the Purchase Agreement, we agreed to pay a cash purchase price for the Sanish Field Assets, consisting of (i) an initial $160 million, payable at closing subject to customary adjustments, (ii) an aggregate of $2 million, payable in equal amounts on December 31, 2016 and December 31, 2017 and (iii) a contingent payment of up to $95 million. The contingent payment was to provide a means for a sharing between the Partnership and the Sellers to the extent the NYMEX current five-year strip oil price for WTI at December 31, 2017 is above $56.61 (with a maximum of $89.00) per barrel.The contingent payment will be calculated as follows: if on December 31, 2017 the average of the monthly NYMEX:CL strip prices for future contracts during the delivery period beginning December 31, 2017 and ending December 31, 2022 (the “Measurement Date Average Price”) is greater than $56.61, then the Sellers will be entitled to a contingent payment equal to (a) (i) the lesser of (A) the Measurement Date Average Price and (B) $89.00, minus (ii) $56.61, multiplied by (b) 586,601 Bbls per year for each of the five years from 2018 through 2022 represented by the contracts for the entire acquisition.The contingent consideration is capped at $95 million and is to be paid on January 1, 2018. In connection with the closing of the acquisition on December 18, 2015, we entered into a First Amendment to Interest Purchase Agreement, which changed the method of payment of the initial $160 million of the purchase price.Under the terms of the First Amendment, we paid the Sellers $60 million in cash at the closing, and delivered a secured promissory note payable to the Sellers in the original principal amount of $97.5 million (the “Seller Note”).See “Financing for the 2015 Acquisition” below.The purchase price was also net of estimated operating cash flow of approximately $2.5 million from September 15, 2015 through December 31, 2015.The First Amendment provides that so long as the Partnership is not in default under the Seller Note, in lieu of our obligation to make the contingent payment, we will have a one-time right (exercisable between June 15, 2016 through June 30, 2016) to elect to pay the Sellers $5 million in full satisfaction of the contingent payment obligation, by either paying to the Sellers $5 million at the time of election or by increasing the amount of the Seller Note by $5 million. Financing for the 2015 Acquisition The Seller Note bears interest at 5% per annum and is payable in full no later than September 30, 2016 (“Maturity Date”).Subject to the Partnership’s compliance with the conditions set forth in the Seller Note and below, the Partnership shall have the right to extend the Maturity Date to March 31, 2017.The Partnership’s right to extend the Maturity Date is subject to the satisfaction of the following conditions: (i) the Partnership must deliver to Seller written notice of the election to extend the Maturity Date no later than September 1, 2016, (ii) the Partnership shall pay to Seller by September 30, 2016, an extension fee equal to 0.5% of the outstanding principal balance outstanding at that date, (iii) during the extension period and until the Seller Note is paid in full, in cash, the interest rate on the outstanding principal amount of the Seller Note shall bear interest at the fixed rate of 7.0% per annum, (iv) the outstanding principal amount of the Seller Note as of September 1, 2016 shall not be in excess of $60 million, and (v) both at the time of the delivery of the extension notice and as of September 30, 2016, no event of default shall exist under the Seller Note or any collateral document. There is no penalty for prepayment of the Seller Note. Payment of the Seller Note is secured by a mortgage and liens on all of the Sanish Field Assets in customary form. If the Partnership has not fully repaid all amounts outstanding under the Seller Note on or before June 30, 2016, the Partnership must also pay a deferred origination fee in an amount equal to $250,000. 6 Index Interest is due monthly on the last day of each month while the Seller Note remains outstanding. In addition to interest payments on the outstanding principal balance of the Seller Note, the Partnership must make mandatory principal payments monthly in an amount equal to 75% of the net proceeds the Partnership receives from the sale of its equity securities until the principal amount of the Seller Note is reduced to $60 million and 50% of the net proceeds the Partnership receives from the sale of its equity securities thereafter, until the Seller Note is paid in full. In addition, if the Partnership sells any of the property that is collateral for the Seller Note, the Partnership must make a mandatory principal payment equal to 100% of the net proceeds of such sale until the principal amount of the Seller Note is paid in full. Related Parties The Partnership has, and is expected to continue to engage in, significant transactions with related parties. These transactions cannot be construed to be at arm’s length and the results of the Partnership’s operations may be different than if conducted with non-related parties.The General Partner’s Board of Directors will oversee and review the Partnership’s related party relationships and are required to approve any significant modifications, as well as any new significant related party transactions. See further discussion in Note7 titled “Related Parties” in Part II Item 8 of this Form 10-K. Distributions Prior to Payout, as defined below, all distributions made by the Partnership, if any, will be paid to holders of common units. The Partnership Agreement provides that Payout occurs on the day when the aggregate amount distributed with respect to each of the common units equals $20.00 plus the Payout Accrual.The Partnership Agreement defines “Payout Accrual” as 7% per annum simple interest accrued monthly until paid on the “Net Investment Amount” outstanding from time to time.The Partnership Agreement defines Net Investment Amount initially as $20.00 per common unit, regardless of the amount paid for the common unit.If at any time the Partnership distributes to holders of common units more than the Payout Accrual, the amount the Partnership distributes in excess of the Payout Accrual will reduce the Net Investment Amount. All distributions made by the Partnership after Payout, which may include all or a portion of the proceeds of the sale of all or substantially all of the Partnership’s assets, will be made as follows: · First, 35% to the holders of the Incentive Distribution Rights (held by the General Partner), 35% to the holders of the class B units (held by an affiliate of the Manager) and 30% to the managing dealer for our ongoing initial public offering of units as its contingent, incentive fee, until such managing dealer receives incentive fees equal to 4% of the gross proceeds of the public offering; and · Thereafter, 35% to the holders of the Incentive Distribution Rights, 35% to the holders of the class B units and 30% to the holders of the common units. All items of income, gain, loss and deduction will be allocated to each Partner’s capital account in a manner generally consistent with the distribution procedures outlined above. Our Oil and Natural Gas Reserves The table below summarizes our estimated net proved reserves as of December31, 2015: As of December 31, 2015 Natural Oil NGLS Gas (MBbls) (MBbls) (MMcf) Proved Reserves (1) Developed Undeveloped Total Proved Reserves Our proved reserves as of December 31, 2015 were calculated using oil and natural gas price parameters established by current SEC guidelines and accounting rules based on unweighted arithmetic average prices as of the first day of each of the twelve months ended on such date. The oil, natural gas and NGL prices used in computing the Partnership’s reserves as of December 31, 2015 were $50.28 per barrel, $2.59 per MMbtu, and $15.74 per barrel of NGL before price differentials. Including the effect of price differential adjustments, the average realized prices used in computing the Partnership’s reserves as of December 31, 2015 were $41.74 per barrel of oil, $1.46 per MMbtu of natural gas and $9.77 per barrel of NGL. See “Note 9 — Supplemental Oil and Natural Gas Disclosures (Unaudited)” in the accompanying notes to consolidated financial statements included elsewhere in this report for information concerning proved reserves. 7 Index The table above represents estimates only. Reserves estimates are based upon various assumptions, including assumptions required by the SEC relating to oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. The process of estimating reserves is complex. This process requires significant decisions and assumptions in the evaluation of available geological, geophysical, engineering and economic data for each reservoir. Furthermore, different reserve engineers may make different estimates of reserves and cash flow based on the same available data and these differences may be significant. Therefore, these estimates are not precise. Actual future production, oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable oil and natural gas reserves will most likely vary from those estimated. In addition, we may adjust estimates of proved reserves to reflect production history, results of exploration and development, prevailing oil and natural gas prices and other factors, many of which are beyond our control. Prices for oil or natural gas at their current levels are below the average calculated for 2015.Sustained lower prices will cause the estimated quantities and present values of our reserves being reduced and may necessitate future write-downs. Internal Controls Over Reserve Estimates and Qualifications of Technical Persons Our policies and practices regarding internal controls over the recording of reserves is structured to objectively and accurately estimate our oil and gas reserves quantities and present values in compliance with rules, regulations and guidance provided by the SEC, as well as established industry practices used by independent engineering firms and our peers, and in accordance with the SPE 2007 Standards promulgated by the Society of Petroleum Engineers. The Partnership engaged Pinnacle Energy Services, LLC (“Pinnacle Energy”) to prepare the reserve estimates for all of the Partnership’s assets for the year ended December 31, 2015 in this annual report.Pinnacle Energy founder J.P. Dick has over 30 years of experience in the oil and natural gas industry, with exposure to reserves and reserve related valuations and issues during that time, and is a Registered Professional Engineer in the states of Texas and Oklahoma. Further qualifications include a bachelor of science in petroleum engineering, extensive internal and external reserve training, and asset evaluation and management. In addition, Mr. Dick is an active participant in industry reserve seminars, professional industry groups and is a member of the Society of Petroleum Engineers. Our controls over reserve estimates include engaging Pinnacle Energy as our independent petroleum engineer. We provided information about our oil and natural gas properties, including production profiles, prices and costs, to Pinnacle Energy and they prepared estimates of our reserves attributable to our properties. All of the information regarding reserves in this annual report on Form 10-K is derived from the report of Pinnacle Energy, which is included as an exhibit to this annual report on Form 10-K.The Partnership has no internal technical person responsible for overseeing the preparation of the reserves estimates by Pinnacle. Our President and Manager work closely with our independent engineers, Pinnacle Energy, to ensure the integrity, accuracy and timeliness of data that is furnished to them for their reserve estimation process. They work with Pinnacle Energy to review properties and discuss the methods and assumptions used by Pinnacle Energy in their preparation of the year end reserve estimates. Our President and Manager also meet to review the methods and assumptions used by Pinnacle Energy in the preparation of year end reserve estimates, and assess them for reasonableness. The Board of Directors of our General Partner also meet with our President and Manager to discuss matters and policies related to our reserves. Our methodologies include reviews of production trends, analogy to comparable properties, and/or volumetric analysis. Performance methods are preferred. Reserve estimates for developed non-producing properties and for undeveloped properties are based primarily on volumetric analysis or analogy to offset production in the same or similar fields. We apply and maintain internal controls, including but not limited to the following, to ensure the reliability of reserves estimations: · no employee’s compensation is tied to the amount of reserves booked; · we follow comprehensive SEC-compliant internal policies to determine and report proved reserves; · reserve estimates are made by experienced reservoir engineers or under their direct supervision; · annual review by the Board of Directors of our General Partner of our year-end reserve estimates prepared by Pinnacle Energy. · each quarter, the Board of Directors of our General Partner reviews all significant reserves changes and all new proved undeveloped reserves additions. 8 Index Proved Undeveloped Reserves At December31, 2015, we had proved undeveloped reserves (“PUDs”) of approximately 5.0MMBOE, or approximately 40% of total proved reserves. Total PUDs at December31, 2014 were 0MMBOE.The following table reflects the changes in PUDs during 2015: MBOE Proved undeveloped reserves, December 31, 2014 0 Proved undeveloped reserves acquired Proved undeveloped reserves, December 31, 2015 Under current SEC requirements, PUD reserves may only be booked if they relate to wells scheduled to be drilled within five years of their date of original booking unless specific circumstances justify a longer time.We will be required to remove our current PUDs if we do not drill those reserves within the required five-year time frame, unless specific circumstances justify a longer time.All of our PUDs at December31, 2015 are scheduled to be drilled within five years of the date they were initially recorded. Lower prices for oil and natural gas as seen in the recent decline may cause us in the future to forecast less capital to be available for development of our PUDs, which may cause us to decrease the amount of our PUDs we expect to develop within the five year time frame.In addition, lower oil and natural gas prices may cause our PUDs to become uneconomic to develop, which would cause us to remove them from the proved undeveloped category. Production, Prices and Production Cost History The following table sets forth certain information regarding the production volumes, average prices received and average production costs associated with our sale of oil, natural gas, and natural gas liquids for the periods indicated below. Year (Period) Ended December 31, Net production MBOE(1): Oil - - Natural gas - - Natural gas liquids - - Total (MBOE) - - Average sales price per unit: Oil (per Bbl) $ $
